Exhibit 10.35

EMPLOYMENT AGREEMENT

AGREEMENT entered into as of September 2, 2003, between APPLERA CORPORATION, a
Delaware corporation having its principal place of business at Norwalk,
Connecticut (the “Company”), and Catherine M. Burzik, residing at 7 Odell Place,
Atherton, CA 94027 (the “Employee”).

WHEREAS, the Employee has rendered and/or will render valuable services to the
Company and it is regarded essential by the Company that it have the benefit of
Employee’s services in future years; and

WHEREAS, the Board of Directors of the Company believes that it is essential
that, in the event of the possibility of a Change in Control of the Company (as
defined herein), the Employee be able to continue her attention and dedication
to her duties and to assess and advise the Board of Directors of the Company
(the “Board”) whether such proposals would be in the best interest of the
Company and its stockholders without distraction regarding any uncertainty
concerning her future with the Company; and

WHEREAS, the Employee is willing to agree to continue to serve the Company in
the future;

NOW, THEREFORE, it is mutually agreed as follows:

1. Employment. The Company agrees to employ Employee, and the Employee agrees to
serve as an employee of the Company or one or more of its subsidiaries after a
Change of Control during the Period of Employment (as those terms are defined in
Section 2 hereof) in such executive capacity as Employee served immediately
prior to the Change in Control which caused the commencement of the Period of
Employment. The Employee also agrees to serve during the Period of Employment,
if elected or appointed thereto, as a Director of the Board of Directors of the
Company and as a member of any committee of the Board of Directors.
Notwith-standing anything to the contrary herein, the Period of Employment shall
not commence and the Employee shall not be entitled to any rights, benefits, or
payments hereunder unless and until a Change in Control has occurred.

--------------------------------------------------------------------------------



-2-

2. Definitions.

(a) Cause. During the Period of Employment, “Cause” means termination upon (i)
the willful and continued failure by the Employee to perform substantially her
duties with the Company (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness) after a demand for a
substantial performance is delivered to the Employee by the Chief Executive
Officer of the Company (“CEO”) which specifically identifies the manner in which
the CEO believes that the Employee has not substantially performed her duties,
or (ii) the willful engaging by the Employee in illegal conduct which is
materially and demonstrably injurious to the Company. For purposes of this
Section 2(a), no act, or failure to act, on the part of the Employee shall be
considered “willful” unless done, or omitted to be done, by the Employee in bad
faith and without reasonable belief that the Employee's action or omission was
in, or not opposed to, the best interests of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of the Company. Notwithstanding the foregoing, the Employee
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than three quarters of the entire membership of
the Board at a meeting of the Board called and held for that purpose (after
reasonable notice to the Employee and an opportunity for her, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Employee was guilty of the conduct set forth above in (i) or
(ii) of this Section 2(a) and specifying the particulars thereof in detail.

(b) Cash Compensation. “Cash Compensation” shall mean the sum of (i) Employee’s
Base Salary (determined in accordance with the provisions of Section 4(a)
hereof) and (ii) Employee’s incentive compensation (provided for under Section
4(b) hereof), which shall be an amount equal to the greatest of (x) the average
of the amount of Employee’s incentive compensation for the last three completed
fiscal years immediately prior to the Employee’s termination of employment
(whether or not such years occurred during the Period of Employment), (y) the
target amount of such Employee’s incentive compensation for the fiscal year in
which her termination of employment occurs, or (z) the Employee’s target amount
for the fiscal year in which the Change in Control occurs.

(c) Change in Control. “Change in Control” means the occurrence of any of the
following: an event that would be required to be reported (assuming such event
has not been “previously reported”) in response to Item 1(a) of the Current
Report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred at such
time as (i) any “person” within the meaning of Section 14(d) of the Securities
Exchange Act of 1934 becomes the “beneficial owner” as defined in Rule 13d-3
thereunder, directly or indirectly, of more than 25% of the Company’s Common
Stock; (ii) during any two-year period, individuals who constitute the Board of
Directors of the Company (the “Incumbent Board”) as of the beginning of the
period cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director during such period whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least three quarters of the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Incumbent Board; or (iii) the approval by the Company’s stockholders of the
sale of all or substantially all of the stock or assets of the Company.

--------------------------------------------------------------------------------



-3-

(d) Disability. “Disability” means the absence of the Employee from her duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
days as a result of incapacity due to physical or mental illness.

(e) Good Reason. During the Period of Employment, “Good Reason” means:

(i) an adverse change in the status of the Employee (other than any such change
primarily attributable to the fact that the Company may no longer be publicly
owned) or position(s) as an officer of the Company as in effect immediately
prior to the Change in Control or the assignment to the Employee of any duties
or responsibilities which, in her reasonable judgment, are inconsistent with
such status or position(s), or any removal of the Employee from or any failure
to reappoint or reelect her to such position(s) (except in connection with the
termination of the Employee’s employment for Cause, Disability, or upon
attaining age 65 or upon taking early retirement under any of the Company's
retirement plans, or as a result of death or by the Employee other than for Good
Reason);

(ii) a reduction by the Company after a Change in Control in the Employee’s Base
Salary;

(iii) a material reduction after a Change in Control in the Employee’s total
annual compensation; provided, however, that for these purposes a reduction for
any year of over 10% of total compensation measured by the preceding year
without a substantially similar reduction to all other executives participating
in incentive compensation plans shall be considered “material”; and the failure
of the Company to adopt or renew a stock option plan or to grant amounts of
restricted stock or stock options, which are consistent with the Company’s prior
practices, to the Employee shall also be considered a material reduction, unless
the Employee participates in substitute programs that provide substantially
equivalent economic value to the Employee;

(iv) the failure by the Company to continue in effect any Benefit Plan (as
hereinafter defined) in which Employee was participating at the time of the
Change in Control (or Benefit Plans providing Employee with at least
substantially similar benefits) other than as a result of the normal expiration
of any such Benefit Plan in accordance with its terms as in effect at the time
of the Change in Control, or the taking of any action, or the failure to act, by
the Company which would adversely affect Employee’s continued participation in
any such Benefit Plans on at least as favorable a basis to Employee as was the
case immediately prior to the Change in Control or which would materially reduce
Employee’s benefits in the future under any of such Benefit Plans or deprive
Employee of any material benefit enjoyed by Employee immediately prior to the
Change in Control;

--------------------------------------------------------------------------------



-4-

(v) the failure by the Company after a Change in Control to provide and credit
Employee with the number of paid vacation days to which Employee was then
entitled in accordance with the Company’s normal vacation policy as in effect
immediately prior to the Change in Control; or

(vi) the Company’s requiring the Employee after a Change in Control to be based
more than fifty miles from the Employee’s principal place of business
immediately prior to the Change in Control except for required travel on the
Company’s business to an extent substantially consistent with the business
travel obligations which she undertook on behalf of the Company prior to the
Change in Control.

(f) Period of Employment. (i) “Period of Employment” means, subject to the
provisions of Section 2(f)(ii), the period of thirty-six (36) months commencing
on the date of a Change in Control (as defined in Section 2(c) hereof) and the
period of any extension or extensions thereof in accordance with the terms of
this Section. The Period of Employment shall be extended automatically by one
week for each week in which the Employee’s employment continues after the date
of a Change in Control.

(ii) Notwithstanding the provisions of Section 2(f)(i) hereof, the Period of
Employment shall terminate upon the occurrence of the earliest of (A) the
Employee’s attainment of age 65, or the election by the Employee to retire early
from the Company under any of its retirement plans, (B) the death of the
Employee, (C) the Disability of the Employee or (D) a termination of Employee's
employment by the Company for Cause or by the Employee without Good Reason.

--------------------------------------------------------------------------------



-5-

(g) Termination Date. “Termination Date” means the date on which the Period of
Employment terminates.

3. Duties During the Period of Employment. While employed by the Company during
the Period of Employment, the Employee shall devote her full business time,
attention, and best efforts to the affairs of the Company and its subsidiaries;
provided, however, that the Employee may engage in other activities, such as
activities involving charitable, educational, religious, and similar types of
organizations, speaking engagements, membership on the board of directors of
other organizations, and similar types of activities to the extent that such
other activities do not prohibit the performance of her duties under this
Agreement, or inhibit or conflict in any material way with the business of the
Company and its subsidiaries.

4. Current Cash Compensation.

(a) Base Salary. The Company will pay to the Employee while employed by the
Company during the Period of Employment an annual base salary (“Base Salary”) in
an amount determined by the Board of Directors or its Compensation Committee
which shall never be less than the greater of (i) the Employee’s Base Salary
prior to the commencement of the Period of Employment or (ii) her Base Salary
during the preceding year of the Period of Employment; provided, however, that
it is agreed between the parties that the Company shall review annually the
Employee’s Base Salary, and in light of such review may, in the discretion of
the Board of Directors or its Compensation Committee, increase such Base Salary
taking into account the Employee’s responsi-bilities, inflation in the cost of
living, increase in salaries of executives of other corporations, performance by
the Employee, and other pertinent factors. The Base Salary shall be paid in
substantially equal biweekly installments while Employee is employed by the
Company.

(b) Incentive Compensation. While employed by the Company during the Period of
Employment, the Employee shall continue to participate in such of the Company’s
incentive compensation programs for executives as the Employee participated in
prior to the commencement of the Period of Employment. Any amount awarded to the
Employee under such programs shall be paid to Employee in accordance with the
terms thereof.

5. Employee Benefits.

(a) Vacation and Sick Leave. The Employee shall be entitled during the Period of
Employment to a paid annual vacation of not less than twenty (20) business days
during each calendar year while employed by the Company and to reasonable sick
leave.

(b) Regular Reimbursed Business Expenses. The Company shall reimburse the
Employee for all expenses and disbursements reasonably incurred by the Employee
in the performance of her duties during the Period of Employment.

 

--------------------------------------------------------------------------------



-6-

(c) Employment Benefit Plans or Arrangements. While employed by the Company,
Employee shall be entitled to participate in all employee benefit plans,
programs, or arrangements (“Benefit Plans”) of the Company, in accordance with
the terms thereof, as in effect from time to time, which provide benefits to
senior executives of the Company. For purposes of this Agreement, Benefit Plans
shall include, without limitation, any compensation plan such as an incentive,
deferred, stock option or restricted stock plan, or any employee benefit plan
such as a thrift, pension, profit sharing, pre-tax savings, medical, dental,
disability, salary continuation, accident, life insurance plan, or a relocation
plan or policy, or any other plan, program, or policy of the Company intended to
benefit employees.

6. Termination of Employment.

(a) Termination by the Company for Cause or Termination by the Employee Other
Than for Good Reason. If during the Period of Employment the Company terminates
the employment of the Employee for Cause or if the Employee terminates her
employment other than for Good Reason the Company shall pay the Employee (i) the
Employee’s Base Salary through the end of the month in which the Termination
Date occurs, (ii) any incentive compensation payable to her pursuant to Section
4(b) hereof, including a pro rata share for any partial year, (iii) any accrued
vacation pay, and (iv) benefits payable to her pursuant to the Company’s Benefit
Plans as provided in Section 5(c) hereof through the end of the month in which
the Termination Date occurs. The amounts and benefits set forth in clauses (i),
(ii), (iii) and (iv) of the preceding sentence shall hereinafter be referred to
as “Accrued Benefits.”

 

--------------------------------------------------------------------------------



-7-

(b) Termination by the Company Without Cause or by the Employee for Good Reason.
If during the Period of Employment the Company terminates the Employee’s
employment with the Company without Cause or the Employee terminates her
employment with the Company for Good Reason, the Company will pay to Employee
all Accrued Benefits and, in addition, pay or provide to the Employee the
following:

    (i) within thirty (30) days after the date of termination, a lump sum equal
to the greater of (A) the Employee’s Cash Compensation for the remainder of the
Period of Employment or (B) two times the Employee’s Cash Compensation;

            (ii) for the greater of two years or the remainder of the Period of
Employment immediately following the Employee’s date of termination, the
Employee and Employee’s family shall continue to participate in any Benefit
Plans of the Company (as defined in Section 5(c) hereof) in which Employee or
Employee’s family participated at any time during the one-year period ending on
the day immediately preceding Employee’s termination of employment, provided
that (a) such continued participation is possible under the terms of such
Benefit Plans, and (b) the Employee continues to pay contributions for such
participation at the rates paid for similar participation by active Company
employees in similar positions to that held by the Employee immediately prior to
the date of termination. If such continued participation is not possible, the
Company shall provide, at its sole cost and expense, substantially identical
benefits to the Employee plus pay an additional amount to the Employee equal to
the Employee’s liability for federal, state and local income taxes on any
amounts includible in the Employee’s income by virtue of the terms of this
Section 6(b)(ii) so that Employee does not have to personally pay any federal,
state and local income taxes by virtue of the terms of this Section 6(b)(ii);

 

--------------------------------------------------------------------------------



-8-

            (iii) three additional years of service credit under the Company’s
Non-Qualified Plans and, for purposes of such plans, Employee’s final average
pay shall be deemed to be her Cash Compensation for the year in which the date
of termination occurs;

            (iv) the Company shall take all reasonable actions to cause any
Company restricted stock (“Restricted Stock”) granted to Employee to become
fully vested and any options to purchase Company stock (“Options”) granted to
Employee to become fully exercisable, and in the event the Company cannot effect
such vesting or acceleration within sixty (60) days, the Company shall pay
within thirty (30) days thereafter to Employee (i) with respect to each Option,
an amount equal to the product of (x) the number of unvested shares subject to
such Option, multiplied by (y) the excess of the fair market value of such a
share of Company common stock on the date of Employee’s termination of
employment, over the per share exercise price of such Option and (ii) with
respect to each unvested share of Restricted Stock an amount equal to the fair
market value of such a share of Company common stock on the date of Employee’s
termination of employment.

 

--------------------------------------------------------------------------------



-9-

Except as provided in the following sentence, the amounts payable to the
Employee under this Section 6(b) shall be absolutely owing and shall not be
subject to reduction or mitigation as a result of employment of the Employee
elsewhere after the date of termination. Notwithstanding any provision herein to
the contrary, the benefits described in clauses (i), (ii) and (iii) of this
Section 6(b) shall only be payable with respect to the period ending upon the
earlier of (i) the end of the period specified in each such clause or (ii)
Employee’s attainment of age 65.

7. Gross-Up. In the event any amounts due to the Employee under this Agreement
after a Change in Control, under the terms of any Benefit Plan, or otherwise
payable by the Company or an affiliate of the Company are subject to excise
taxes under Section 4999 of the Internal Revenue Code of 1986, as amended
(“Excise Taxes”), the Company shall pay to the Employee, in addition to any
other payments due under other provisions of this Agreement, an amount equal to
the amount of such Excise Taxes plus the amount of any federal, state and local
income or other taxes and Excise Taxes attributable to all amounts, including
income taxes, payable under this Section 7, so that after payment of all income,
Excise and other taxes with respect to the amounts due to the Employee under
this Agreement, the Employee will retain the same net after tax amount with
respect to such payments as if no Excise Taxes had been imposed.

8. Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of Connecticut. If under such
laws any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation, or ordinance, such portion shall be
deemed to be modified or altered to conform thereto or, if that is not possible,
to be omitted from this Agreement, and the invalidity of any such portion shall
not affect the force, effect, and validity of the remaining portion hereof.

9. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company's case, to its
Secretary) or seventy-two (72) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as registered or certified mail – addressed, in
the case of the Employee, to the Employee at Employee’s residential address, and
in the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as the Employee or the Company may designate
in writing at any time or from time to time to the other party. In lieu of
personal notice or notice by deposit in the U.S. mail, a party may give notice
by telegram, fax or telex.

10. Miscellaneous. This Agreement may be amended only by a subsequent written
agreement of the Employee and the Company. This Agreement shall be binding upon
and shall inure to the benefit of the Employee, the Employee’s heirs, executors,
administrators, beneficiaries, and assigns and to the benefit of the Company and
its successors. Notwithstanding anything in this Agreement to the contrary,
nothing herein shall prevent or interfere with the ability of the Company to
terminate the employment of the Employee prior to a Change in Control nor be
construed to entitle Employee to be continued in employment prior to a Change in
Control and this Agreement shall terminate if Employee or the Company terminates
Employee’s employment prior to a Change in Control. Similarly, nothing herein
shall prevent the Employee from retiring under any of the Company’s retirement
plans and receiving the corresponding benefits thereunder consistent with the
treatment of other Company employees.

11. Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses incurred by the Employee in connection with this Agreement
following a Change in Control of the Company, including without limitation, all
such fees and expenses, if any, incurred in connection with (i) contesting or
disputing any termination of the Employee’s employment hereunder, or (ii) the
Employee seeking to obtain or enforce any right or benefit provided by the
Agreement.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Connecticut by
three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Employee shall be
entitled to be paid as if his or her employment continued during the pendency of
any dispute or controversy arising under or in connection with this Agreement.
The Company shall bear all costs and expenses arising in connection with any
arbitration pursuant to this Section 12.

 

--------------------------------------------------------------------------------


-10-

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

    

 APPLERA CORPORATION

By: /s/ Tony L. White               
       Tony L. White
       Chairman, President and
       Chief Executive Officer



ATTEST:

By: /s/ William B. Sawch     
       William B. Sawch
        Senior Vice President and
        General Counsel

ACCEPTED AND AGREED:

 /s/ Catherine M. Burzik     
        Catherine M. Burzik



 

--------------------------------------------------------------------------------